                Case 3:19-cr-00217-RS Document 50 Filed 05/08/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 NOAH STERN (CABN 297476)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7320
 7        FAX: (415) 436-7234
          Noah.Stern@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 19-217 RS
                                                      )
14           Plaintiff,                               )   STIPULATION TO CONTINUE MOTION TO
                                                      )   SUPPRESS HEARING AND RELATED BRIEFING
15      v.                                            )   DEADLINES ORDER
                                                      )
16   BRYAN PETER ROSENTHAL,                           )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Bryan Peter Rosenthal, that the motion to suppress hearing scheduled for June 2, 2020 at 2:30

21 p.m. be continued until July 14, 2020, at 2:30 p.m.

22           On April 28, 2020, Mr. Rosenthal filed his Motion to Suppress Fruits of the Search Warrant and
23 his Motion for the Production of Evidence Pursuant to Henthorn and Rule 6. The government’s

24 opposition is currently due on May 19, 2020, Mr. Rosenthal’s reply is currently due on May 26, 2020,

25 and the hearing is set for June 2, 2020. Mr. Rosenthal is out of custody.

26           Counsel for the government needs an additional period of time to prepare its opposition filing
27 due to the coronavirus pandemic. Counsel for the defendant consents to the government’s request and

28 the parties stipulate to the following revised briefing schedule and hearing date:

     STIPULATION TO CONTINUE HEARING AND ORDER Case No. CR
     19-00217 RS                                                                                v. 7/10/2018
               Case 3:19-cr-00217-RS Document 50 Filed 05/08/20 Page 2 of 2




 1              x   June 16, 2020 – Government’s Opposition
 2              x   June 30, 2020 – Defendant’s Reply
 3              x   July 14, 2020 at 2:30 p.m. – Hearing
 4          Time is automatically excluded between June 2, 2020 and July 14, 2020 because the Defendant’s

 5 Motion to Suppress is currently pending. See 18 U.S.C. § 3161(h)(1)(D).

 6          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 7 counsel for the defendant to file this stipulation and proposed order.

 8

 9          IT IS SO STIPULATED.

10 DATED:           May 8, 2020                                   /s/                    ___
                                                           NOAH STERN
11                                                         Assistant United States Attorney

12
     DATED:         May 8, 2020                                     /s/              ___
13                                                         DAVID J. COHEN
                                                           Counsel for Defendant BRYAN PETER
14                                                         ROSENTHAL

15

16                                                   ORDER

17          Based upon the facts set forth in the stipulation of the parties and for good cause shown, IT IS

18 HEREBY ORDERED that the hearing on Defendant’s Motion to Suppress is rescheduled from June 2,

19 2020 to July 14, 2020. The government’s opposition to Defendant’s motion is due on June 16, 2020 and

20 the Defendant’s reply brief is due on June 30, 2020. Time is automatically excluded between June 2,

21 2020 and July 14, 2020 because the Defendant’s Motion to Suppress is currently pending. See 18

22 U.S.C. § 3161(h)(1)(D).

23          IT IS SO ORDERED.

24
           May 8, 2020
25 DATED: ___________________                                     ___________________________
                                                                  HON. RICHARD SEEBORG
26                                                                United States District Judge

27

28

     STIPULATION TO CONTINUE HEARING AND ORDER Case No. CR
     19-00217 RS                                                                                v. 7/10/2018
